Citation Nr: 0114067	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  91-35 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The veteran had active military service from August 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 1989, the RO 
denied the veteran's claim of entitlement to service 
connection for a back disorder and a nervous condition.  The 
veteran appealed, and in March 1995, the Board noted that 
service connection for a back disorder and a psychiatric 
disorder had previously been denied by the RO in July 1988 
and that the veteran had not appealed this decision.  The 
Board denied the appeal on the basis that new and material 
evidence has not been submitted to reopen the veteran's 
claims for a back disorder and a psychiatric disorder, to 
include PTSD.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals) (Court).

In December 1996, the Court vacated and remanded that portion 
of the Board's decision that denied entitlement to service 
connection for psychiatric disorder including PTSD.  In 
August 1997, the Court dismissed the appeal of the veteran's 
claim for service connection for a back disorder.  In 
September 1997 and December 1999, the Board remanded the 
claims for additional development.  The case has been 
returned to the Board for review.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the veteran 
does not have PTSD.

2.  The preponderance of the evidence is against the claim 
that the veteran has an acquired psychiatric disorder during 
his service, or that a psychosis was manifest to a 
compensable degree within a year of separation from service.  

CONCLUSION OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 1999); Veterans Claims Assistance Act (section 4, 114 
Stat. 2096, 2098-2099); 38 C.F.R. §§ 3.102, 3.304(f) (2000).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active military service, and a 
psychosis may not be presumed to have been so incurred.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); Veterans Claims 
Assistance Act (section 4, 114 Stat. 2096, 2098-2099); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the November 1990 and February 1991 rating 
decisions that the evidence did not show that he had PTSD, or 
that either an acquired psychiatric disorder or PTSD were 
related to his military service.  Those are the key issues in 
this case, and the rating decisions, as well as the statement 
of the case (SOC) and several supplemental statements of the 
case (SSOC's), informed the appellant that evidence of 
diagnosis and service incurrence was needed to substantiate 
his claims.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, SOC and SSOC's informed him of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, the appellant has not referenced any 
unobtained evidence that might aid his claims or that might 
be pertinent to the bases of the denial of this claims.  The 
RO requested all relevant treatment records identified by the 
appellant, and the appellant was informed in various letters 
what records the RO was requesting and he was asked to assist 
in obtaining the evidence.  The RO has also requested and 
obtained service medical records from the National Personnel 
Records Center.

The appellant has been afforded many VA examinations, to 
include examinations in April 1998 and April 1999, and in 
October 2000 the Board obtained an expert opinion from a VA 
psychiatrist in which the expert reviewed the claims files 
and provided an opinion as to whether or not the veteran 
currently has PTSD.  Given the foregoing, there is more than 
sufficient evidence of record to decide his claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain 
chronic diseases, including psychoses, may be presumed to 
have incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (2000).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. Brown  
, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 
465 (1994).

I. PTSD

The veteran asserts that he has PTSD as a result of his 
service in Vietnam, to include combat, seeing dead enemy 
bodies after an attack, and being subject to mortar attacks 
or other shelling.  

The veteran's DD Form 214 indicates that his awards include 
the Vietnam Service Medal and the Vietnam Campaign Medal.  
His military occupation specialty (MOS) was cargo handler.  
The veteran's DD 214 does not show that he received any 
citations or awards for participation in combat with the 
enemy, such as the Combat Infantryman Badge, Purple Heart, or 
similar citation.  See 38 C.F.R. § 3.304(f).  The veteran's 
service personnel file (DA Form 20) indicates that while he 
served in Vietnam he was a winch operator and a longshoreman, 
primarily (except for his first 11 days) with the 368th 
Transportation Company.  

In a letter, received in July 1998, the United States Armed 
Services Center for Research of Unit Records (USASCRUR) 
stated that it could not verify the veteran's stressors.  In 
light of the Board's determination that the preponderance of 
the evidence is against the claim that the veteran has PTSD, 
the issues of whether verified stressors exist and whether 
the veteran participated in combat are "downstream" issues 
which will not be further discussed.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The veteran's service medical records include entrance and 
separation examination reports, dated in July 1968 and March 
1970, respectively, which do not show any mention of a 
psychiatric condition.  A report of medical history 
accompanying the veteran's separation examination report 
shows that the veteran denied having nightmares, depression 
and nervous trouble.  Examination reports associated with 
service in the Army Reserve, dated in April 1979 and June 
1983, show that his psyche was clinically evaluated as 
normal.  

Despite the indications of PTSD, discussed below, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran has PTSD.  The post-service medical 
evidence includes an expert opinion obtained from a VA 
psychiatrist, Patricia I. Ordorica, M.D., dated in October 
2000, in which Dr. Ordorica stated that the veteran did not 
have PTSD.  She explained that there was insufficient 
verification of the veteran's stressors, and that 
psychological testing did not support a PTSD diagnosis.  She 
further noted that although he had been diagnosed with PTSD, 
the veteran had consistently been diagnosed with a depressive 
disorder, and that this was more congruous with the nature of 
his symptoms.  Dr. Ordorica indicated that her opinion was 
based on a review of the veteran's claims files.  The claims 
files also contains several  VA PTSD/psychiatric examination 
reports, dated in September 1972, January 1990, September 
1990, April 1992, April 1998 and April 1999, respectively.  
In each case, these reports show that the veteran received 
diagnoses other than PTSD, to include hysterical neurosis, 
conversion type, generalized anxiety disorder, dysthymic 
disorder and major depression.  Several of these reports also 
contain Axis II diagnoses of personality disorders.  

The Board finds that Dr. Ordorica's opinion and the 
aforementioned VA examination reports are highly probative 
evidence which shows that the veteran does not have PTSD.  In 
all of the reports dated on or after September 1990, the 
examiners indicated that they had reviewed the claims files, 
and the diagnoses in two of the VA PTSD examination reports, 
(i.e., the reports dated in September 1990 and April 1998) 
were each arrived at by a board of two physicians.  In 
addition, the September 1990 report was based on a Minnesota 
Multiphasic Personal Inventory-2 (MMPI-2) report, the results 
of which did not support a PTSD diagnosis.  The Board further 
points out that its conclusion that the veteran does not have 
PTSD is consistent with reports from Emilio Pagan Gordils, 
M.D., dated in September 1987, Ariel Rojas Davis, M.D., dated 
in September 1989, a VA hospital report, dated in August 
1991, reports from the Mental Health and Anti-Addiction 
Services Administration, dated in 1996, and a decision from 
the Social Security Administration (SSA), dated in April 
1991.  These reports show that the veteran was diagnosed with 
conditions other than PTSD, to include dysthymic disorder, 
major depressive disorder, an adjustment reaction, and a 
major affective disorder.  The SSA's decision shows that the 
veteran was determined to have been disabled as of October 
1989 due to a severe affective disorder, with a secondary 
diagnosis of anxiety disorder.  Based on the foregoing, the 
Board finds that the veteran does not have PTSD.  

In reaching this decision, the Board has considered the 
notations of PTSD as found in various VA outpatient treatment 
reports, collectively dated between 1988 and 2000, VA 
hospital reports, covering treatment between May and June of 
1990, in December of 1992, and between October and November 
of 1998, and a report from Hospital Bella Vista, dated in 
March 2000.  However, with regard to the VA outpatient 
treatment reports, the Board initially notes that the 
probative value of some of the notations of PTSD is weakened 
by the use of equivocal language.  Specifically, they include 
notations of "rule out PTSD."  In addition, the probative 
value is weakened by the fact that none of these 
"diagnoses" are shown to have been based on a review of the 
claims files.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  These 
"diagnoses" as well as the other notations of PTSD also 
lack other indicia of reliability, such as being based on 
psychological testing, extended observation for PTSD 
symptomatology, or a rationalized explanation.  With regard 
to the VA hospital reports dated in 1990 and 1992, these 
reports contain concurrent Axis I diagnoses of major 
depression with psychotic features, and both diagnoses were 
based on unsubstantiated claims of participation in combat.  
The September 1990 VA examination report also shows that the 
examiners found no evidence to support the PTSD diagnosis as 
noted in the May/June 1990 VA hospital report.  With regard 
to the 1998 report, the examiner who gave the veteran this 
diagnosis performed the veteran's VA examination in April 
1999.  In the April 1999 report, he stated that at the time 
of his October 1998 diagnosis, he did not have the benefit of 
a review of the veteran's files, and he concluded that the 
veteran did not have PTSD.  As a final matter, the Board 
notes that, with the exception of the Hospital Bella Vista 
report, all of the PTSD diagnoses were reviewed by Dr. 
Ordorica, who determined that the veteran does not have PTSD.  
Furthermore, the Hospital Bella Vista report is one page long 
and shows that the veteran was admitted for seizure-like 
symptoms.  A VA outpatient treatment report, dated the same 
day as the veteran's treatment at Hospital Bella Vista, shows 
that he was diagnosed with a depressive disorder and rule out 
conversion disorder after he was transferred from Hospital 
Bella Vista.  

The Board therefore finds that the probative value of the 
evidence indicating that the veteran has PTSD is outweighed 
by the contrary evidence of record, which shows that the 
veteran does not have PTSD.  As the preponderance of the 
evidence is against the claim that the veteran has PTSD, the 
veteran's claim for service connection for PTSD fails on the 
basis that all elements required for such a showing have not 
been met.  Accordingly, service connection for PTSD must be 
denied.  


II.  Acquired Psychiatric Disorder

Although his arguments primarily pertain to PTSD, the veteran 
has also asserted that that he has an acquired psychiatric 
disorder as a result of his service.  

The Board finds that service connection for an acquired 
psychiatric disorder is not warranted.  Initially, the Board 
notes that the medical evidence has been described in Part I, 
supra, of this opinion, and is incorporated herein.  

The Board first notes that the veteran's service medical 
records do not show complaints, treatment or a diagnosis 
involving psychiatric symptoms.  Therefore, the Board finds 
that a chronic condition is not shown during service.  See 
38 C.F.R. § 3.303.  In addition, the claims files do not 
contain medical evidence showing that a psychosis was 
manifest to a compensable degree within a year of separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309.  Furthermore, 
the claims files do not contain a competent opinion to the 
effect that the veteran has an acquired psychiatric disorder 
that is related to his service.  In this regard, the first 
post-service medical evidence of treatment for psychiatric 
symptoms is found in the September 1972 VA examination 
report, which contains a diagnosis of hysterical conversion 
disorder.  This is approximately 21/2  years after separation 
from service.  There is no medical opinion indicating that 
the condition was chronic, and the next record of psychiatric 
treatment is dated in 1986, approximately 15 years after 
separation from service.  This lengthy period without 
treatment weighs heavily against the claim.  See Maxson v. 
Gober, No. 99-7160 (Fed. Cir. Oct. 27, 2000).  Finally, the 
Board notes that prior to his first psychiatric 
hospitalization in May 1990, the veteran worked for about 15 
years in a sugar cane factory, and he spent four years in the 
Army Reserve, from 1979 to 1983.  See April 1998 VA 
examination report.  Based on the foregoing, the Board finds 
that the preponderance of the evidence is against the claim, 
and that service connection for an acquired psychiatric 
condition must be denied.  


III.  Conclusion

The Board has considered the written testimony of the 
veteran.  The Board points out that although the veteran's 
arguments and reported symptoms have been noted, the issues 
in this case ultimately rest upon interpretations of medical 
evidence and conclusions as to the veteran's correct 
diagnosis and a nexus to service.  The veteran, untrained in 
the fields of medicine and/or psychiatry, is not competent to 
offer such opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
Board has determined that service connection for an acquired 
psychiatric disorder, to include PTSD is not warranted.  To 
that extent, the contentions of the veteran to the contrary 
are unsupported by persuasive evidence. 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  With regard to the claim for PTSD, the 
Board also notes that the provisions of 38 U.S.C.A. § 1154 
(West 1991) do not assist the veteran in this case.  The 
issue before the Board is whether the veteran has PTSD.  
Because we conclude that he does not have PTSD, the issue of 
whether the veteran was exposed to a stressor is not 
material.  The provisions of section 1154 do not address the 
question of current 
disability.  Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).




ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

